OPINION — AG — ** COUNTY ATTORNEY — DUAL COMPENSATION TO COUNTY — MILEAGE — TRAVEL ** (1) A COUNTY ATTORNEY, OR HIS ASSISTANT, OR ANY OTHER COUNTY OFFICIAL MENTIONED ABOVE, OR HIS DEPUTY, IS ENTITLED TO RECEIVE ONLY THE AMOUNT HE HAS ACTUALLY EXPENDED FOR NECESSARY TRAVEL IN THE PERFORMANCE OF HIS OFFICIAL DUTIES, AND THAT HE IS 'NOT' ENTITLED TO RECEIVE, IN ANY EVENT, MORE THAN SIX CENTS EACH MILE TRAVELED, IN ADDITION TO THE ACTUAL COST OF HIS MEALS AND LODGING AND OTHER NECESSARY ACTUAL EXPENSES. HE CANNOT BE PAID SIX CENTS FOR EACH MILE TRAVELED IF THE ACTUAL COST THEREOF WAS LESS THAN SIX CENTS PER MILE. (2) THE COUNTY ATTORNEY, OR ASSISTANT COUNTY ATTORNEY, OR THE COUNTY TREASURER, COUNTY CLERK, COUNTY JUDGE OR COUNTY SUPERINTENDENT OF PUBLIC INSTRUCTION, IS 'NOT' ENTITLED TO BE PAID ANY AMOUNT FROM COUNTY FUNDS FOR MILEAGE TRAVELED ON OFFICIAL BUSINESS WITH AND IN THE CAR OF A DEPUTY SHERIFF OR OTHER COUNTY OFFICIAL WHO IS PAID FROM COUNTY FUNDS. (DUAL TRAVELING, REIMBURSEMENT) CITE: 68 O.S. 289 [68-289], 19 O.S. 180.47 [19-180.47], 19 O.S. 185 [19-185] [19-185](A), OPINION NO. MARCH 2, 1948 — ? (J. H. JOHNSON)